Citation Nr: 1606862	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-04 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post lumbar fusion.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964 and from January 1965 to February 1968, however, by way of a January 1970 determination, VA found that only his period of service from June 1961 to June 1964 was considered honorable service.  His service from January 1965 to February 1968 was determined to be dishonorable for VA purposes.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to a TDIU.  

In April 2012, the RO granted service connection for left lower extremity radiculopathy and assigned an initial 10 percent disability rating, effective from February 7, 2012.  The issue of entitlement to a higher initial rating for left lower extremity radiculopathy is before the Board as part of the appeal for an increased rating for the service-connected back disability.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise the case would reassigned.  In December 2015, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matters on appeal.

In June 2010, the Veteran filed a notice of disagreement (NOD) with respect to the March 2010 decision which denied entitlement to a TDIU.  This decision did not include the issues of entitlement to increased ratings for the service-connected back and right knee disabilities and although the RO subsequently adjudicated these issues in September 2011, the Veteran never submitted any NOD with respect to the September 2011 decision.  While the Veteran was never issued a statement of the case (SOC) with regard to the increased rating issues, they were included in a February 2012 supplemental statement of the case (SSOC).  The SSOC explained that the Veteran's claim for a TDIU (which was received in September 2009) was also considered a claim for an increased rating for his service-connected disabilities.  The increased rating issues listed above were identified as being on appeal during the September 2015 Board hearing, were discussed during the hearing, and were certified to the Board.  Hence, as the Veteran has been led to believe that the issues of entitlement to increased ratings for the service-connected back and right knee disabilities are in appellate status, the Board will proceed to adjudicate these issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's service-connected back and right knee disabilities may have worsened since his last VA examinations in February 2012. For example, the February 2012 examination reports indicate that the Veteran did not experience any muscle spasms in the back or locking of the knee.  However, these symptoms were reported during the September 2015 hearing and it was claimed during the hearing that the back and right knee disabilities had worsened since the most recent examinations.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected back and right knee disabilities is triggered.

As for the claim for a TDIU, the Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In light of the evidence of potential worsening of the service-connected back and right knee disabilities, the Board finds that further medical findings as to the current functional effects of the Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.

Furthermore, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Therefore, upon remand, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since September 2009 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported on an April 1995 "Financial Status Report" form (VA Form 20-5655) that he was in receipt of Social Security Administration (SSA) benefits.  It is unclear whether these benefits were disability or supplemental security income (SSI) benefits or another benefit.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination have not yet been associated with the file and may be relevant.

An April 2010 letter from the VA vocational rehabilitation program reflects that the Veteran had applied for the program.  There is no vocational rehabilitation folder currently included with the claims file and any such evidence may be relevant to the issues currently on appeal.  Hence, any such records should be obtained upon remand.

A March 2005 letter from the U.S. Railroad Retirement Board indicates that the Veteran was in receipt of disability retirement benefits.  Any records related to his disability retirement claim may be relevant to the issues on appeal.  Thus, appropriate attempts should be made upon remand to obtain such records.

Moreover, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) in July 2009 for records of treatment for a back disability from Dr. Giovanini.  There do not appear to be any records from this physician included in the file and the AOJ has not otherwise taken any action to attempt to obtain the identified records.  Therefore, a remand is also necessary to attempt to obtain these identified relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Railroad Retirement Board and/or any other appropriate entity and request all records relied upon in making the Veteran's disability retirement determination.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability/SSI benefits, including any medical records relied on to make the decision.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Associate with the file all contents of the Veteran's vocational rehabilitation folder, including all counseling records.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  Obtain all updated VA records of treatment, to specifically include:

(a)  all records from the Gulf Coast Veterans Health Care System dated from February 2014 through the present; and
(b)  all records from any other sufficiently identified VA facility. 

5.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a back disability, a right knee disability, and a neurologic disability from Dr. Giovanini and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims. 

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment and disability records, schedule the Veteran for a VA examination to evaluate the current severity of his degenerative disc disease of the lumbar spine, status post lumbar fusion.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  

The examiner shall report whether there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

If the Veteran exhibits radiculopathy, the examiner shall specify the nerves affected by the degenerative disc disease of the lumbar spine, status post lumbar fusion and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment and disability records, schedule the Veteran for a VA examination to evaluate the current severity of his degenerative joint disease of the right knee.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right knee flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  

The examiner shall report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment and disability records, schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (degenerative disc disease of the lumbar spine, status post lumbar fusion; degenerative joint disease of the right knee; and left lower extremity radiculopathy) on his ordinary activities, to include his employability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall specifically indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine, status post lumbar fusion; degenerative joint disease of the right knee; and left lower extremity radiculopathy) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

In formulating the opinion, the examiner must acknowledge and comment on the June 2010 opinion from the physician at the VA Gulf Coast Health Care System (N.C.) and the July and August 2011 opinions from A.P. Krupkin, Ph.D.

The examiner must provide reasons for each opinion given.

9.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since September 2009 that he was unemployable and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

10.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

